Rudkin, J.
(dissenting) — The respondent occupies a singular position. He is a duly elected, qualified, and acting justice of the peace. Under the decision in Anderson v. Whatcom County:, 15 Wash. 47, 45 Pac. 665, 33 L. R. A. 137, the self-executing provision of the state constitution *51cuts off bis fees, and now this court cuts off his salary. All is lost but honor. If the decision in Anderson v. Whatcom, County is correct, I do not think that the act of 1897 repeals by implication the act of 1891 as to salaries accruing between the time the population reaches five thousand and the nest ensuing general election. I think the case of Anderson v. Whatcom County should be overruled, or this case affirmed. I therefore dissent.